Jordan, Justice,
concurring specially. This case highlights the conflicts which have resulted from the special treatment accorded so-called "independent” school systems by their exclusion from certain provisions of the 1877 and 1945 Constitutions. The primary purpose of the Constitution and the statutes, including the Minimum Foundation Program, has been to provide for a hniform system of common schools throughout the state. Excluding the independent system from these general provisions defeats this purpose and countenances discrimination between systems by allowing a higher rate of taxation in the independent systems. This hinders achievement of the goal of offering the same quality educational opportunity to all the children in the state. This discriminatory feature of the 1945 Constitution should be eliminated.